IN THE SUPREME COURT OF THE STATE OF NEVADA


                        KIMBERLY D. TAYLOR, AN                                     No. 84421
                        INDIVIDUAL,
                                         Appellant,
                                           VS.

                        KEITH BRILL, M.D., FACOG, FACS,
                                                                                   FILE
                        AN INDIVIDUAL; AND WOMEN'S                                  AUG 1 1 2022
                        HEALTH ASSOCIATES OF
                                                                                   ELIZABE   A. BROWN
                        SOUTHERN NEVADA-MARTIN PLLC,                          CL       OF     var.:. COURT
                        A NEVADA PROFESSIONAL LIMITED                                        CLERK
                        LIABILITY COMPANY,
                                            Res • ondents.

                                              ORDER DISMISSING APPEAL
                                    This is an appeal from a postjudgment order denying a motion
                        to disqualify respondents' law firm. Eighth Judicial District Court, Clark
                        County; J. Charles Thompson, Judge.
                                    Initial review of this appeal revealed a potential jurisdictional
                        defect. Specifically, it appears that the order challenged on appeal is not
                        substantively appealable.    Accordingly, this court directed appellant to
                        show cause why this appeal should not be dismissed for lack of jurisdiction.
                        Appellant has filed a response to this court's show cause order, and
                        respondents have filed a reply.
                                    In her response to the order to show cause, appellant argues
                        that the challenged order is appealable as a special order entered after final
                        judgment under NRAP 3A(b)(8). This court has repeatedly stated that
                        mandamus is the appropriate vehicle for challenging orders disqualifying
                        counsel. See Nev. Yellow Cab Corp. v. Eighth Judicial Dist. Court, 123 Nev.
                        44, 49, 152 P.3d 737, 740 (2007); Waid v. Eighth Judicial Dist. Court, 121
                        Nev. 605, 609, 119 P.3d 1219, 1222 (2005); Leibowitz v. Eighth Judicial Dist.
SUPREME COURT
         OF
      NEVADA


(()) 1947A    dISP. ,
                                                                                         z -2-zcitifq
                                                                                                   .„.
                                                                                                     4r.   •
                         Court, 119 Nev. 523, 529, 78 P.3d 515, 519 (2003). The right to an appeal
                         is statutory; if no statute or court rule provides for an appeal, no right to
                         appeal exists. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301
                         P.3d 850, 851 (2013). No statute or court rule provides for an appeal from
                         an attorney disqualification order. Accordingly, this court lacks jurisdiction
                         and
                                     ORDERS this appeal DISMISSED.



                                                                              J.
                                                  Hardesty


                                AI,L$G4-0
                         Stiglich                                   Herndon




                         cc:   Chief Judge, The Eighth Judicial District Court
                               Hon. J. Charles Thompson, Senior Judge
                               Breeden & Associates, PLLC
                               McBride Hall
                               Eighth District Court Clerk




SUPREME COURT
           OF
      N EVADA


fO   l7A        ...Mr,                                         2